Citation Nr: 1115257	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-47 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

4.  Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in November 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington D.C.  VA will notify the Veteran if further action is required.


REMAND

In July 2010, the Veteran submitted an 'Explanation of Determination' from the Social Security Administration (SSA) indicating that the Veteran stated that he was unable to work as of October 6, 2007, due to his diabetes mellitus, abdominal aneurysm, coronary heart disease, neuropathy in his lower extremities, kidney stones, high blood pressure, anxiety, and PTSD.  SSA determined that he was disabled as of August 1, 2008.  The Veteran's SSA records may prove relevant to the claims of service connection, and thus his SSA records must be requested and associated with the claims folder. 

The Veteran asserts that he served in Vietnam, the Dominican Republic, and Grenada; however, he states that his DD Form 214 does not reflect such foreign service.  The Board notes that the Veteran's DD Form 214 is not of record, and as it appears that the Veteran has a copy of this form, he should be requested to submit it to support his claims.  

The Veteran has stated that he served in Vietnam from June 10, 1965, to September 21, 1965, although he has told VA examiners that he served in Vietnam for 6 months.  He claims that his diabetes mellitus is due to herbicide exposure in Vietnam.  

His service personnel records reflect that he served in the Navy aboard the USS Bigelow from May 16, 1965.  A service personnel record confirms that the USS Bigelow was offshore of the Dominican Republic from May 8, 1965, to May 30, 1965.  Documentation in the record reflects that the USS Bigelow had extensive service in the Vietnam War; however, such specific periods of service are not documented in the record.  The Veteran asserts that while serving on the USS Bigelow he went ashore on a motor whale boat.  He provided the name of the motor whale boat on his VA Form 9; however, it is illegible.  The Veteran should be requested to clarify the name of the motor whale boat.

The Veteran appears to assert that he served in the 'brown waters' of Vietnam and went ashore into the country of Vietnam.  Veterans who served aboard large ocean-going ships that operated on the offshore waters of the RVN are often referred to as 'blue water' veterans because of the blue color of the deep offshore waters.  They are distinguished from 'brown water' veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the RVN.  Brown water Navy and Coast Guard veterans receive a presumption of herbicide exposure as veterans who served on the ground in the country of Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In January 2010, and June 2010 VA issued documents, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  The USS Bigelow is not among those listed.  

The VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep- water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the veteran's service involved duty or visitation in the RVN."  See M21-MR, IV.ii.1.H.28.h.

The ship logs from the USS Bigelow should be associated with the record for the period June 1, 1965 to September 30, 1965.  If the Veteran identifies the motor whale boat he served on, such ship logs should also be associated with the record for the same periods.

With regard to the Veteran's claim of service connection for PTSD, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  If appropriate, a VA mental health examination should be scheduled to determine the etiology of any PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he provide the following:

a)  a copy of his DD Form 214 and any other service personnel records;

b)  the specific period in which he served aboard the USS Bigelow and in the Republic of Vietnam;

c)  the name of the motor whale boat he served aboard which he claims took him ashore to the Republic of Vietnam;

d)  specific details and information pertaining to in-service stressor events with regard to his claimed PTSD, to include exact dates and locations.

2.  The AMC/RO should contact the appropriate entity or entities to request searches of the deck log or other appropriate records of the USS Bigelow and any motor whale boat identified by the Veteran for the period of June 1, 1965, to September 30, 1965 (or for the specific periods further identified by the Veteran)  All records obtained must be associated with the claims file and any negative response should be documented.

3.  The Veteran's SSA records should be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be associated with the claims folder.

4.  After completion of the above, review the expanded record and readjudicate entitlement to service connection for an acquired psychiatric disability, diabetes mellitus, type II, peripheral neuropathy, left lower extremity, obstructive sleep apnea, and PTSD, to include under the provisions of 38 C.F.R. § 3.304(f)(3) (2010) and 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  If any of the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



